               IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA               :
                                       :
                 v.                    :       1:13CR435-1
                                       :
BRIAN DAVID HILL                       :


                         NOTICE OF APPEARANCE

      NOW COMES the United States of America by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and gives Notice of Appearance in the above-captioned case, and states to the

Court the following:

      John M. Alsup is entering as lead counsel in the case of United States v.

Brian David Hill, 1:13CR435-1. He is to be served with any electronic or

manual filings in this case.




       Case 1:13-cr-00435-TDS Document 184 Filed 07/23/19 Page 1 of 3
This, the 23rd day of July, 2019.

                        Respectfully submitted,

                        MATTHEW G.T. MARTIN
                        United States Attorney


                        /S/ JOHN M. ALSUP
                        Assistant United States Attorney
                        NCSB # 43386
                        United States Attorney's Office
                        Middle District of North Carolina
                        101 S. Edgeworth Street, 4th Floor
                        Greensboro, NC 27401




                                    2




 Case 1:13-cr-00435-TDS Document 184 Filed 07/23/19 Page 2 of 3
                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                  :
                                          :
                 v.                       :     1:13CR435-1
                                          :
BRIAN DAVID HILL                          :


                          CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following:

      Renorda E. Pryor, Esq.

                                      Respectfully submitted,

                                      MATTHEW G.T. MARTIN
                                      United States Attorney


                                      /S/ JOHN M. ALSUP
                                      Assistant United States Attorney
                                      NCSB # 43386
                                      United States Attorney's Office
                                      Middle District of North Carolina
                                      101 S. Edgeworth Street, 4th Floor
                                      Greensboro, NC 27401
                                      Phone: 336/333-5351




                                         3




       Case 1:13-cr-00435-TDS Document 184 Filed 07/23/19 Page 3 of 3
